    Case 4:20-cr-00063-ALM-CAN Document 29 Filed 09/09/20 Page 1 of 1 PageID #: 63




                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    UNITED STATES OF AMERICA                         §
                                                     §
    VS.                                              § CASE NUMBER 4:20CR63
                                                     §
    MICHAEL BERT MCKEE (1)                           §


          ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

           The Court referred this matter to the United States Magistrate Judge Christine A. Nowak

    pursuant to 28 U.S.C. §636(b) and Local Rules for the United States District Court for the Eastern

    District of Texas to determine competency. The magistrate judge conducted a hearing in the form

    and manner prescribed by 18 U.S.C. § 4247(d) and issued a Report and Recommendation on the

    Defendant’s competency to stand trial. The magistrate judge recommended that the Court find

    Defendant competent to stand trial because he understands the nature and consequences of the

    proceedings against him and is able to assist in his defense. See 18 U.S.C. § 4241.

           The Parties have not objected to the magistrate judge’s findings. The Court ORDERS that

    the Report and Recommendation is ADOPTED.
.
           It is further ORDERED that in accordance with the magistrate judge’s recommendation

    regarding the Defendant’s competency to stand trial, that the Court finds the Defendant is

    competent. The speedy trial time is excluded from March 16, 2020, until the date of this Order.

          SIGNED this 9th day of September, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
